DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11-12 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crissy 3,224,794.
In regard to claim 1, Crissy discloses a connector capable of stably connecting a fluid pipeline, comprising:
an inner socket 10, being a columnar body having a channel 22, and having both ends defined as a first end 14 and a second end 12 respectively, the inner socket having a guide portion (tapered end 14), an attaching portion 44, an anti-leak portion (cylindrical portion between 38 and 44) and a connecting portion 30 disposed on an outer side thereof and arranged sequentially in a direction from the first end to the second end;
wherein, the first end of the inner socket is passed and socketed into an end of a tube 62 by the guide portion (tapered outer surface at 14);
the attaching portion is a spiral concave groove (groove between threads 44) disposed on an outer side of the inner socket for attaching an inner side of the tube 62;
the anti-leak portion (cylindrical surface between 44 and 38) located in the end of the tube and positioned between the attaching portion 44 and the connecting portion 30 for sealing an opening of the tube 62 to stop leaking a fluid of the tube;
the anti-leak portion (outer cylindrical surface between 44 and 38) is a columnar body with an outer side in a shape corresponding to the shape of the internal space of the tube 62 and with an outside diameter being equal to an inner diameter of the tube for attaching the inner side of the tube (see fig. 2 where the interior surface diameter of 64 is equal to the outer diameter of the cylindrical section between 44 and 38); and
the connecting portion 30 is disposed between the anti-leak portion and the second end of the inner socket and exposed from the tube, and the connecting portion is provided for coupling another connecting portion of another connector.
In regard to claim 2, further comprising an outer socket 54 which is a columnar body having a channel and socketed and attached to an outer side of an end of the tube, so that the tube is at least attached between the outer socket and the attaching portion of the inner socket (see fig. 2).
In regard to claims 3-4, wherein the guide portion (tapered outer surface at 14) is a conical body with a size of the outer side of the inner socket decreasing in a direction from a side of the attaching portion to the first end (see fig. 2).
In regard to claim 5 and 6, wherein the attaching portion is selected from a group consisting of a trapezoidal thread (see thread profile 50 in fig. 4).
In regard to claim 11 and 12, wherein the connecting portion 30 is a columnar body having a channel 22, and the connecting portion has an end pivotally coupled (at 26) to the inner socket and the other end having an internal thread for coupling another connector (see fig. 2).
In regard to claim 17-19, wherein the inner socket 10 has a hexagonal member 32 extending from an outer side thereof and between the anti-leak portion and the connecting portion.
Claim(s) 1-2, 9-10 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sotolongo 3,549,177.
In regard to claim 1, Sotolongo discloses a connector capable of stably connecting a fluid pipeline, comprising:
an inner socket 12 being columnar body having a channel 30, and both ends defined as a first end 40 and a second end 14 respectively, the inner socket having a guide portion 32, an attaching portion 28, an anti-leak portion 36 and a connecting portion 14 disposed on an outer side thereof and arranged sequentially in a direction from the first end to the second end;
wherein, the first end of the inner socket is passed and socketed into an end of a tube 62 by the guide portion 32;
the attaching portion is a spiral concave groove (groove between threads 28) disposed on an outer side of the inner socket for attaching an inner side of the tube 62;
the anti-leak portion 36 located in the end of the tube and positioned between the attaching portion and the connecting portion for sealing an opening of the tube 62 to stop leaking a fluid of the tube; and
the anti-leak portion is a columnar body 36 with an outer side in a shape corresponding to the shape of the internal space of the tube 62 (the tube 62 has the same conical shape as 36 in fig. 4), (the outer diameter of 36 and inner diameter of 62 when placed over 36 are identical) and with an outside diameter being equal to an inner diameter of the tube for attaching the inner side of the tube (the outer diameter of 36 and inner diameter of 62 when placed over 36 are identical); and
the connecting portion 14 is disposed between the anti-leak portion and the second end of the inner socket and exposed from the tube, and the connecting portion is provided for coupling another connecting portion of another connector.
In regard to claim 2, further comprising an outer socket 50 which is a columnar body having a channel and socketed and attached to an outer side of an end of the tube 62, so that the tube is at least attached between the outer socket and the attaching portion of the inner socket (see fig. 4).
In regard to claim 9 and 10, wherein the connecting portion is an external thread 14.
In regard to claim 13-14, further comprising a second anti- leakage washer 20 installed between the connecting portion and the inner socket for sealing an opening of another connector.
Claim(s) 1-6, 9-10 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conroy 2,399,791.
In regard to claim 1, Conroy discloses a connector capable of stably connecting a fluid pipeline, comprising:
an inner socket 3, being a columnar body having a channel, and having both ends defined as a first end 11 and a second end 8 respectively, the inner socket having a guide portion 11, an attaching portion (threaded portion 12), an anti-leak portion (cylindrical portion between threaded portion 12 and wall stepping out to 6) and a connecting portion 9 disposed on an outer side thereof and arranged sequentially in a direction from the first end to the second end;
wherein, the first end of the inner socket is passed and socketed into an end of a tube 13 by the guide portion (tapered outer surface at 11);
the attaching portion is a spiral concave groove 12 disposed on an outer side of the inner socket for attaching an inner side of the tube 13;
the anti-leak portion (cylindrical surface between 12 and 6) located in the end of the tube 13 and positioned between the attaching portion (threaded portion 12) and the connecting portion 9 for sealing an opening of the tube 13 to stop leaking a fluid of the tube;
the anti-leak portion is a columnar body with an outer side in a shape corresponding to the shape of the internal space of the tube 13 and with an outside diameter being equal to a widest outside diameter of the attaching portion 12 for attaching the inner side of the tube and being equal to an inner diameter of the tube 13 for attaching the inner side of the tube 13; and
the connecting portion 9 is disposed between the anti-leak portion and the second end 8 of the inner socket and exposed from the tube, and the connecting portion is provided for coupling another connecting portion of another connector.
In regard to claim 2, further comprising an outer socket 4 which is a columnar body having a channel and socketed and attached to an outer side of an end of the tube 13, so that the tube 13 is at least attached between the outer socket and the attaching portion of the inner socket (see fig. 2).
In regard to claims 3-4, wherein the guide portion (tapered outer surface at 11) is a conical body with a size of the outer side of the inner socket decreasing in a direction from a side of the attaching portion to the first end (see fig. 2).
In regard to claim 5 and 6, wherein the attaching portion is selected from a group consisting of a trapezoidal thread 12 (see thread profile 12 in figs. 1 and 2).
In regard to claim 9 and 10, wherein the connecting portion 9 is an external thread 9.
In regard to claim 17-19, wherein the inner socket 10 has a hexagonal member 7 extending from an outer side thereof and between the anti-leak portion and the connecting portion.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conroy 2,399,791 in view of Gilbreath et al. 6,447,017.
Conroy discloses a connecting portion with an external thread as described above, but 
does not disclose a seal placed between the connecting portion and inner socket.  Gilbreath et al. teaches that it is common and well known in the art to provide similar types of connecting portions either with (see fig. 2) or without (see fig. 1) a seal 55.  Therefore it would have been obvious to one of ordinary skill in the art to modify the connecting portion of Conroy to include a seal, as taught by Gilbreath et al. because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crissy 3,224,794 in view of Strout 2,367,447.
Crissy discloses a connector with a connection portion 30 for making a leak free 
connection with another connector, but does not disclose the use of a washer installed within the connection portion.  Strout teaches that it is common and well known in the art to provide a similar type of connector with a connection portion 12 that includes a washer 22 in order to improve upon the sealing properties of the connector.  Therefore it would have been obvious to one of ordinary skill in the art to modify the connection portion of Crissy to include a washer, as taught by Strout, in order to improve the sealing properties of the connector with another connector.
Response to Arguments
Applicant's arguments filed 11/9/22 have been fully considered but they are not persuasive.
Applicant argues that Crissy does not disclose the anti-leak portion as being columnar 
with an outside shape corresponding to the internal space of the tube and an outside diameter equal to an inner diameter of the tube for attaching the inner side of the tube.  The Examiner disagrees, as the exterior of the columnar body of Crissy, between 44 and 38 is same as the interior of the tube at 64.
Applicant argues that Sotolongo does not disclose the anti-leak portion as being columnar 
with an outside shape corresponding to the internal space of the tube and an outside diameter equal to an inner diameter of the tube for attaching the inner side of the tube.  The Examiner disagrees, as the exterior 36 of the columnar body of Sotolongo is same as the interior of the tube at 62 where it is contact with surface 36.
	Regarding the obviousness rejection of claims 15-16, Crissy is deemed to anticipate
Claim 1 for the reasons stated above.  Therefore the obviousness rejection of Crissy in view of Strout has been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679